SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

171
KA 10-00555
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBBY J. GUPPY, DEFENDANT-APPELLANT.


AMY L. HALLENBECK, FULTON, FOR DEFENDANT-APPELLANT.

DONALD H. DODD, DISTRICT ATTORNEY, OSWEGO (MICHAEL G. CIANFARANO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered March 1, 2010. The judgment convicted
defendant, upon a jury verdict, of assault in the third degree (three
counts) and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of three counts of assault in the third degree (Penal Law §
120.00 [1]) and one count of endangering the welfare of a child (§
260.10 [1]), defendant contends that County Court abused its
discretion in denying his request for youthful offender status.
“Having considered the facts and circumstances of this case,” we
reject that contention (People v Potter, 13 AD3d 1191, lv denied 4
NY3d 889; see People v Buryta, 85 AD3d 1621; see generally CPL 720.20
[1] [a]). We decline to exercise our interest of justice jurisdiction
to adjudicate defendant a youthful offender (see generally People v
Shrubsall, 167 AD2d 929, 930-931). Finally, we note that the
certificate of conviction incorrectly recites that defendant was
convicted of endangering the welfare of a child under Penal Law §
261.10 (1), and it must therefore be amended to reflect that he was
convicted of that crime under Penal Law § 260.10 (1) (see People v
Saxton, 32 AD3d 1286).




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court